EXHIBIT 10.6                

     Severance Agreements have been executed by the Company and the indicated
employees, each substantially identical in all material respects to the
following Form of Severance Agreement except as noted below. 

 

EMPLOYEE 

POSITION

DATE OF AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Gordon S. Borteck 

Vice President, Organization 
and Human Resources
 

    March 15, 2002

  Alain Bouruet-Aubertot

Senior Vice President,
Managing Director, Minteq
 

November 25, 2002

  Michael A. Cipolla

Vice President - Controller
and Chief Accounting Officer
 

March 1, 2001

  Kirk G. Forrest

 

Vice President, General Counsel
and Secretary
 

   December 1, 2004

    D. Randy Harrison

Vice President and Managing
Director, Performance Minerals
 

 March 15, 2002

   William Kromberg

Vice President - Taxes

 

March 1, 2001

   Kenneth Massimine

 

Senior Vice President, 
and Managing  Director Paper PCC
 

March 1, 2001

   Paul R. Saueracker

 

Chairman, President and
Chief Executive Officer
 

January 1, 1997

   John A. Sorel

 

Senior Vice President -
Chief Financial Officer
 

March 1, 2001

 

 

_____________________

[DATE]

 

 

 

Mr. _______________

TITLE

Minerals Technologies Inc.

405 Lexington Avenue

New York, NY 10174-1901

 

Dear Mr.______________:

    Minerals Technologies Inc. (the "Company") considers it essential to the
best interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, should the Company receive a proposal
from a third party, whether solicited by the Company or unsolicited, concerning
a possible business combination with, or the acquisition of a substantial share
of the equity or voting securities of, the Company, the Board of Directors of
the Company (the "Board") has determined that it is imperative that it and the
Company be able to rely upon your continued services without concern that you
might be distracted by the personal uncertainties and risks that such a proposal
might otherwise entail.

    Accordingly, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the Company's management, yourself included, to their assigned duties without
distraction in the face of potentially disturbing circumstances that could arise
out of a proposal for a change in control of the Company. The Board has also
determined that it is in the best interests of the Company and its stockholders
to ensure your continued availability to the Company and its subsidiaries in the
event of a "potential change in control" (as defined in Section 2 hereof).

    In order to induce you to remain in the employ of the Company and its
subsidiaries and in consideration of your agreement set forth in Section 2(ii)
hereof, the Company agrees that you shall receive the severance benefits set
forth in this letter agreement ("Agreement") in the event your employment with
the Company and its subsidiaries is terminated subsequent to a Change in Control
(as defined in Section 2 hereof) under the circumstances described below.

    1. Term of Agreement. This Agreement shall commence as of _____________, and
shall continue in effect through ______________; provided, however, the term of
this Agreement shall automatically be extended for one additional year
commencing on January 1 , ______ and each January 1 thereafter, unless, not
later than June 30 of the preceding year, the Company shall have given notice
that it does not wish to extend this Agreement; provided, further, that,
notwithstanding any such notice by the Company not to extend, if a Change in
Control shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of forty-eight
(48) months beyond the expiration of the term in effect immediately before such
Change in Control.

    2. Change in Control. (i) No benefits shall be payable hereunder unless
there shall have been a Change in Control of the Company, as set forth below.
For purposes of this Agreement, a "Change in Control" of the Company shall mean
a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), whether or not
the Company is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control shall be deemed to have occurred if
(A) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as determined for purpose of
Regulation 13D-G under the Exchange Act as currently in effect), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company's then outstanding securities; or (B)
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director, whose election to the Board or
nomination for election to the Board by the Company's stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (C) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the holders of the
voting securities of the Company outstanding immediately prior thereto holding
immediately thereafter securities representing more than 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (D) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

    (ii) You agree that, subject to the terms and conditions of this Agreement,
in the event of a potential change in control of the Company occurring after the
date hereof, you will not voluntarily terminate your employment with the Company
and its subsidiaries for a period of six (6) months from the occurrence of such
potential change in control of the Company. If more than one potential change in
control occurs during the term of this Agreement, the provisions of the
preceding sentence shall be applicable to each potential change in control
occurring prior to the occurrence of a Change in Control. For purposes of this
Agreement, a "potential change in control of the Company" shall be deemed to
have occurred if (A) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control; (B) any person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; (C)
any person becomes the beneficial owner, directly or indirectly, of securities
of the Company representing 9.5% or more of the combined voting power of the
Company's then outstanding securities; or (D) the Board adopts a resolution to
the effect that, for purposes of this Agreement, a potential change in control
of the Company has occurred.

    3. Termination Following Change in Control. If any of the events described
in Section 2(i) hereof constituting a Change in Control shall have occurred, you
shall be entitled to the benefits provided in Section 4(iv) hereof upon the
subsequent termination of your employment with the Company and its subsidiaries
during the term of this Agreement unless such termination is (A) a result of
your death or Retirement, or (B) your termination for other than Good Reason, or
(C) your being terminated by the Company or any of its subsidiaries for
Disability or for Cause.

    (i) Disability; Retirement. For purposes of this Agreement, "Disability"
shall mean permanent and total disability as such term is defined under Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the "Code"). Any
question as to the existence of your Disability upon which you and the Company
cannot agree shall be determined by a qualified independent physician selected
by you (or, if you are unable to make such selection, such selection shall be
made by any adult member of your immediate family or your legal representative),
and approved by the Company, said approval not to be unreasonably withheld. The
determination of such physician made in writing to the Company and to you shall
be final and conclusive for all purposes of this Agreement. For purposes of this
Agreement, "Retirement" shall mean your voluntary termination of employment with
the Company in accordance with the Company's retirement policy (excluding early
retirement) generally applicable to its salaried employees or in accordance with
any retirement arrangement established with your consent with respect to you.

    (ii) Cause. For purposes of this Agreement, "Cause" shall mean your willful
breach of duty in the course of your employment, or your habitual neglect of
your employment duties. For purposes of this Section 3(ii), no act, or failure
to act, on your part shall be deemed "willful" unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company and its subsidiaries.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
in this Section 3(ii) and specifying the particulars thereof in detail.

    (iii) Good Reason. You shall be entitled to terminate your employment for
Good Reason. For the purpose of this Agreement, "Good Reason" shall mean the
occurrence, without your express written consent, of any of the following
circumstances unless, in the case of paragraphs 3(iii)(A), (E), (F), (G), or
(H), such circumstances are fully corrected prior to the Date of Termination (as
defined in Section 3(v)) specified in the Notice of Termination (as defined in
Section 3(iv)) given in respect thereof:

        (A) the assignment to you of any duties inconsistent with your status as
TITLE of Minerals Technologies Inc., your removal from that position, or a
substantial diminution in the nature or status of your responsibilities from
those in effect immediately prior to the Change in Control;

        (B) a reduction by the Company or any of its subsidiaries in your annual
base salary or bonus as in effect on the date hereof or as the same may be
increased from time to time;

        (C) the relocation of the executive office in which you are located
prior to the Change in Control to a location more than fifty miles therefrom or
the Company or any of its subsidiaries requiring you to be based anywhere other
than the executive office in which you are located prior to the Change in
Control except for required travel on the business of the Company and its
subsidiaries to an extent substantially consistent with your present business
travel obligations;

        (D) the failure by the Company to pay to you any portion of an
installment of deferred compensation under any preferred compensation program of
the Company within seven (7) days of the date such compensation is due;

        (E) the failure by the Company or any of its subsidiaries to continue in
effect any incentive compensation plan in which you participate prior to the
Change in Control, unless an equitable alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided for
you, or the failure by the Company or any of its subsidiaries to continue your
participation in any such incentive plan on the same basis, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

        (F) except as required by law, the failure by the Company or any of its
subsidiaries to continue to provide you with benefits at least as favorable as
those enjoyed by you under the employee benefit and welfare plans of the Company
and its subsidiaries, including, without limitation, the pension, life
insurance, medical, dental, health and accident, disability, deferred
compensation retirement and savings plans, in which you were participating at
the time of the Change in Control, the taking of any action by the Company or
any of its subsidiaries which would directly or indirectly materially reduce any
of such benefits or deprive you of any material fringe benefit enjoyed by you at
the time of the Change in Control, or the failure by the Company or any of its
subsidiaries to provide you with the number of paid vacation days to which you
are entitled at the time of the Change in Control;

        (G) the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or

        (H) any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(iv)
below (and, if applicable, the requirements of Section 3(ii) above); for
purposes of this Agreement, no such purported termination shall be effective.

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.

    (iv) Notice of Termination. Any purported termination of your employment by
the Company and its subsidiaries or by you shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 6
hereof. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

    (v) Date of Termination, Etc. "Date of Termination" shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Section 3(ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Section 3(ii) above
shall not be less than thirty (30) days, and in the case of a termination
pursuant to Section 3(iii) above shall not be less than thirty (30) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that, if within thirty (30) days after any Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the grounds for termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
having expired and no appeal having been perfected); provided further that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Company and its subsidiaries will continue to pay you your
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary and bonus) and continue you as a
participant in all incentive compensation, benefit and insurance plans in which
you were participating when the notice giving rise to the dispute was given,
until the dispute is finally resolved in accordance with this Section 3(v).
Amounts paid under this Section 3(v) are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement.

    4. Compensation Upon Termination or During Disability. Following a Change in
Control of the Company, as defined by Section 2(i), upon termination of your
employment or during a period of Disability you shall be entitled to the
following benefits, provided that such period of Disability or Date of
Termination occurs during the term of this Agreement:

    (i) During any period that you fail to perform your full-time duties with
the Company and its subsidiaries as a result of your Disability, you shall
continue to receive an amount equal to your base salary and bonus at the rate in
effect at the commencement of any such period through the Date of Termination
for Disability. Thereafter, your benefits shall be determined in accordance with
the insurance programs of the Company and its subsidiaries then in effect.

    (ii) If your employment shall be terminated by the Company or any of its
subsidiaries for Cause or by you other than for Good Reason, the Company (or one
of its subsidiaries, if applicable) shall pay you your full base salary and
bonus through the Date of Termination at the rate in effect at the time Notice
of Termination is given and shall pay any amounts to be paid to you pursuant to
any other compensation plans, programs or employment agreements then in effect,
and the Company shall have no further obligations to you under this Agreement.

    (iii) If your employment shall be terminated by reason of your death or
Retirement, your benefits shall be determined in accordance with the retirement
and insurance programs of the Company and its subsidiaries then in effect.

    (iv) If your employment by the Company and its subsidiaries shall be
terminated by (a) the Company and its subsidiaries other than for Cause, your
death, Retirement, or Disability or (b) by you for Good Reason, then you shall
be entitled to the benefits provided below:

        (A) The Company (or one of its subsidiaries, if applicable) shall pay
you your full base salary and bonus through the Date of Termination at the rate
in effect at the time the Notice of Termination is given, no later than the
fifth day following the Date of Termination, plus all other amounts to which you
are entitled under any compensation plan of the Company applicable to you, at
the time such payments are due.

        (B) The Company shall pay as severance pay to you a severance payment
(the "Unadjusted Severance Payment") equal to 2.99 times your "Base Amount" as
such term is defined under Section 280G(b)(3) of the Code. Your Base Amount
shall be determined in accordance with Section 280G(b)(3) of the Code and with
the proposed, temporary or final regulations promulgated under that Section in
effect, if any. In the absence of such regulations, if you were not employed by
the Company (or any corporation affiliated with the Company (an "Affiliate")
within the meaning of Section 1504 of the Code or a predecessor of the Company)
during the entire five calendar years (the "Base Period") preceding the calendar
year in which a Change in Control of the Company occurred, your average annual
compensation for the purposes of such determination shall be the average of your
annual compensation for both complete and partial calendar years during the Base
Period during which you were so employed, determined by annualizing any
compensation (other than nonrecurring items) includible in your gross income for
any partial calendar year. For purposes of the preceding sentence, compensation
payable to you by the Company or any Affiliate or predecessor of the Company
shall include every type and form of compensation includible in your gross
income in respect of your employment by the Company or any Affiliate or
predecessor of the Company, including compensation income recognized as a result
of your exercise of stock options or sale of the stock so acquired, except to
the extent otherwise provided in proposed, temporary or final regulations
promulgated under Section 280G of the Code defining base amount.

        (C) The Unadjusted Severance Payment shall not be reduced by the amount
of any other payment or the value of any benefit received or to be received by
you in connection with your termination of employment or contingent upon a
Change in Control of the Company (whether payable pursuant to the terms of this
Agreement or any other agreement, plan or arrangement with the Company or an
Affiliate, predecessor or successor of the Company or any person whose actions
result in a Change in Control of the Company or an Affiliate of such person)
unless (1) in the opinion of tax counsel selected by the Company's Vice
President-General Counsel and reasonably acceptable to you, such other payment
or benefit constitutes a "parachute payment" within the meaning of Section
280G(b)(2) of the Code, and (2) in the opinion of such tax counsel, the
Unadjusted Severance Payment plus all other payments or benefits which
constitute "parachute payments" within the meaning of Section 280G(b)(2) of the
Code would result in a portion of the Unadjusted Severance Payment being subject
to the excise tax under Section 4999 of the Code. In such event, the amount of
the Unadjusted Severance Payment shall be reduced by the minimum amount
necessary such that no portion thereof will be subject to the excise tax under
Section 4999 of the Code. The Unadjusted Severance Payment, as reduced, if at
all, pursuant to the provisions of this paragraph shall be referred to as the
Adjusted Severance Payment. In determining whether the Unadjusted Severance
Payment shall be reduced under this paragraph, (i) there shall not be included
in the computation any payment if you shall have effectively waived your receipt
or enjoyment of such payment or benefit, and (ii) the value of any non-cash
benefit or any deferred cash payment shall be determined by the Company's
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

        (D) Except to the extent that the payment thereof would subject any
payment hereunder to the excise tax under Section 4999 of the Code:

        (1) The Company shall also pay to you all legal fees and expenses
reasonably incurred by you in connection with this Agreement (including all such
fees and expenses, if any, incurred in contesting or disputing the nature of any
such termination for purposes of this Agreement or in seeking to obtain or
enforce any right or benefit provided by this Agreement); and

        (2) For a twenty-four (24) month period after termination of your
employment, the Company shall arrange to provide you with life, disability,
accident and health insurance benefits substantially similar to those which you
are receiving or entitled to receive immediately prior to the Notice of
Termination; provided, however, that this Agreement in no way diminishes any
rights to those benefits to which you would be entitled if you were to retire as
an employee of Minerals Technologies Inc. Benefits otherwise receivable by you
pursuant to this Section 4(iv)(D)(2) shall be reduced to the extent comparable
benefits are actually provided to you by a subsequent employer during the
twenty-four (24) month period following your termination, and any such benefits
actually provided to you shall be reported to the Company.

        (E) If it is established pursuant to a final determination of a court or
an Internal Revenue Service proceeding that, notwithstanding the good faith of
you and the Company in applying the terms of this Section 4(iv), the aggregate
"parachute payments" paid to or for your benefit are in an amount that would
result in any portion of such "parachute payments" being subject to the excise
tax under Section 4999 of the Code, then you shall have an obligation to pay the
Company upon demand an amount equal to the sum of (1) the excess of the
aggregate "parachute payments" paid to or for your benefit over the aggregate
"parachute payments" that would have been paid to or for your benefit without
any portion of such "parachute payments" being subject to the excise tax under
Section 4999 of the Code; and (2) interest on the amount set forth in clause (1)
of this sentence at the applicable Federal rate (as defined in Section 1274(d)
of the Code) from the date of your receipt of such excess until the date of such
payment; provided, however, that in the event and to the extent that an excise
tax is nevertheless imposed on said amount your obligation to pay said amount to
the Company is hereby waived.

        (F) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits received after the Date of Termination or
otherwise, except as specifically provided in this Section 4.

        (G) The Company shall pay you the Unadjusted Severance Payment in a lump
sum no later than the fifth day following the Date of Termination; provided,
however, that if the Company in good faith believes that the Unadjusted
Severance Payment shall be reduced under the provisions of Section 4(iv)(C)
hereof, the Company shall pay to you at such time a good faith estimate of the
Adjusted Severance Payment (the "Estimated Adjusted Severance Payment," the
computation of which shall be given to you in writing together with a written
explanation of the basis for making such adjustment) which amount shall in no
event be less than 50% of the Unadjusted Severance Payment. The Company shall,
within 60 days of the Date of Termination, either pay to you the balance of the
Unadjusted Severance Payment together with interest thereon at the applicable
Federal rate (as defined in Section 1274(d) of the Code) or deliver to you a
copy of the opinion of the tax counsel referred to in Section 4(iv)(C) hereof
establishing the amount of the Adjusted Severance Payment. If the Adjusted
Severance Payment exceeds the Estimated Adjusted Severance Payment, the
difference shall be paid to you at such time together with interest thereon at
the applicable Federal rate (as defined in Section 1274(d) of the Code).

    5. Successors; Binding Agreement.

    (i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company is
required to perform it. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled hereunder if you had
terminated your employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

    (ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

    6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Office
of the Vice President-General Counsel of the Company, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

    7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York, including Section 198 (1-a) of the New
York Labor Law. All references to sections of the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law. The obligations of the Company under Section 4
shall survive the expiration of the term of this Agreement.

    8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

    9. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

    10. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction;
provided, however, that you shall be entitled to seek specific performance of
your right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

Sincerely,

 

 

By: __________________________
      Paul R. Saueracker
      President and Chief Executive Officer

 

Agreed to as of the _____day of ________, 200_____.

 

 

_____________________________ 